﻿76.	Mr. President, I am happy to extend to you the congratulations of the delegation of the United Arab Emirates on your election to the presidency. Your illustrious career in the United Nations and your notable services in the cause
" of peace will assure the success of this session, which you are already guiding with such ability and distinction.
77.	May I also pay a tribute to Mr. Stanislaw Trepczynski for the distinguished manner in which he presided over the previous session?
78.	We welcome the admission of the two German States to membership in the United Nations. It is a historical development of great significance which has brought us closer to the attainment of one of the most cherished goals of this Organization: universality. We also congratulate the people of the Bahamas on the attainment of their independence and the admission of their country to membership in the United Nations.
79.	In reviewing the world situation may I be permitted to start with the area in which my country is situated, the Arabian Gulf. My country is vitally interested in the maintenance of peace and stability in that important economic and strategic area of the world. We have endeavoured to establish the closest relations with our neighbours. It is our firm belief that the peace and stability of the Arabian Gulf region can be maintained only through the co-operation of its States and their respect for each other's independence and territorial integrity.
80.	Whatever disputes or differences exist at present or may arise in the future, they can and must be resolved by peaceful means and in a manner that will recognize and preserve the legitimate rights of all parties concerned without prejudice to their basic national interests.
81.	We are ready now, as we have always been, to co-operate with our neighbours to create a climate of understanding and harmony, which is essential for the peace and progress of the region and the welfare of all its people.
82.	The Arab States in the Gulf are sparing no efforts to expand their co-operation and to strengthen their fraternal ties with a view to establishing on firm foundations their future unity in response to the wishes and aspirations of the Arab people in the Gulf.
83.	We have pledged ourselves to act together to defend our independence and resist any foreign intervention in our affairs from whatever source. That policy springs from our supreme national interest, and I am sure our endeavours in this respect will receive the understanding and support they deserve. Our success in preserving our independence and consolidating the security and stability of the area will render a great service to peace and the principles and purposes of the Charter.
84.	In pursuance of those aims we have supported and will continue to support all efforts to make the Indian Ocean a zone of peace free from great-Power rivalries. That is why we were most heartened by the agreement reached last August between our two neighbours India and Pakistan to settle some of the questions arising out of the armed conflict in 1971.
85.	The situation in the Middle East, which vitally affects us, remains as dangerous and explosive as ever. Many lamented the fact that, while many of the world's longstanding disputes have been resolved, the Middle East problem remains as difficult and intractable as ever. Why is that so? Israel's spokesmen will tell you it is because the Arabs are bent upon the destruction of the State of Israel and the annihilation of its people. That kind of obvious and shop-worn propaganda can be ignored and dismissed out of hand. Only those who are anxious to find some excuse or justification for Israel's continued occupation of Arab lands and for its persistent flouting and violation of United Nations resolutions will subscribe to such preposterous views. Those who are sincerely and genuinely interested in a peaceful settlement must seek a far more objective and rational analysis of the situation. The question is not and never has been Israel's survival. On the contrary, the question is and has always been the survival of the Arab people of Palestine as a distinct and homogeneous community and their right to live free and secure in their ancestral homeland. That is the crux of the problem. So long as the people of Palestine are denied their basic rights, there can be no peace in the Middle East.
86.	At the recent historic Fourth Conference of Heads of State and Government of Non-Aligned Countries held in Algiers, the voice of the third world was heard clearly and decisively in condemning Israel's continued aggression and in upholding the rights of the people of Palestine, whose struggle to recover their usurped homeland was hailed by the Conference as an integral part of the struggle of all peoples against colonialism.
87.	Many speakers have referred to recent encouraging developments in the relations of the great Powers. We welcome the further steps taken to relax tensions and to end once and for all the dangerous confrontation that has divided Europe and threatened world peace and security for over a quarter-century. It is our hope that the rapprochement among the great Powers which began last year and which has gained considerable momentum during the current year will continue. There can be no greater danger to world peace than continued mistrust and antagonism between those who possess weapons of mass destruction.
88.	It is undeniable, however, that the detente has given rise to some misgivings and even suspicions. There is an uneasy feeling, which persists despite repeated denials, that the removal of the immediate danger of military confrontation may lead the major Powers to falter in the discharge of their primary responsibility under the Charter to deal effectively with situations which are a threat to peace. That may be due to the fact that some of those problems do not directly affect the immediate vital interests of the major Powers. We have heard in this hall the representatives of the major Powers who have so far spoken reaffirming their allegiance to the principles of the United Nations and their intention fully to discharge their responsibilities under the Charter. But it is not enough, as some have done, to preach to us the virtues of a world where the rule of law governs, and where justice shall reign supreme and unchallenged. It is not enough to talk in resounding terms of a rosy and Utopian future while the contemporary world abounds in examples of naked aggression, brutal exploitation and injustice and oppression. If we want the rule of law to govern international relations and justice to be our guiding principle, then let us begin by dealing effectively and courageously with the problems which confront us today. Talk unmatched by action can only distort reality and make a mockery of the exhortations about a brave new world. Would those who spoke to us about the rule of law give us answers to the following questions?
89.	Does the rule of law apply to the Middle East situation? What rule of law is it which permits a Member State of this Organization to continue its occupation of the territories of three other Member States? What rule of law is it which allows the occupying Power to annex formally some of those territories and change their demographic character? What rule of law is it which denies the
fundamental rights of the Arab people of Palestine to be free and secure in their ancestral homeland and prevents them from freely exercising their rights of self- determination?
90.	If we want justice to be the supreme arbiter in the affairs of men, should we not start to deal effectively with some of the most glaring examples of injustice and brutal oppression in our contemporary world, such as colonialism, racial discrimination and the continued denial for millions of Africans of their fundamental human rights and freedoms?
91.	Even before our independence we followed with keen interest the successful struggle other peoples waged against colonialism. The Arab nation, of which we are an integral part, has suffered greatly from foreign domination, and that is why we give our unstinted support to the struggle still going on in Africa and elsewhere, to eradicate the last vestiges of colonialism.
92.	At the recent Conference of non-aligned countries in Algiers, we pledged to make a modest contribution to the liberation movements in Africa, as a token of our solidarity with our African brothers. We are ready to continue our moral and material support to those movements until they achieve the freedom and independence of their peoples in Zimbabwe, Mozambique, Angola, Guinea-Bissau and Namibia.
93.	We condemn racial discrimination in all forms and manifestations. We are ready to support all measures within and outside the United Nations, to put an end to the policies of apartheid practised by the South African Government. It is intolerable that the international community is incapable yet of dealing effectively with a situation which clearly violates the basic principles of the Charter. In two months' time we will celebrate the twenty-fifth anniversary of the adoption of the Universal Declaration of Human Rights, which is undoubtedly one of the most important achievements of this Organization. The Declaration has inspired many of the countries which
,, attained independence in the last two decades. My own country has included in its provisional Constitution a bill of rights modelled on the Declaration and containing all its basic concepts.
94.	The Paris agreements of last January to end the war in Viet-Nam were universally welcomed, yet we cannot but express our disappointment at the slow progress and the difficulties encountered in bringing peace to Indo-China, whose people have suffered so much. No solution will endure unless it is based on the freely expressed wishes of the peoples concerned without foreign interference or intimidation.
95.	In the recent months there has been a great deal of publicity about the so-called energy crisis, and there have been some attempts to portray the oil-producing countries, especially the Arab States, as being the cause of this crisis because it is alleged they are arbitrarily raising the price of crude oil and using it as a weapon for political blackmail and extortion.
a
96.	What is the truth? The central fact is that the major industrial countries which are the main consumers of our oil have built their economic prosperity and industrial expansion on a policy of cheap energy. An inevitable result of this policy was to slow down the economic growth and development of the producing countries.
97.	Now at long last, we want to change all this. Is it not time for our people to reap the benefits of their resources, which for decades have contributed to the enrichment of other countries? Increased production was clearly not enough, since the dollar devaluation and the rampant inflation in the major industrial nations from which we import all the goods we need for our economic development has all but wiped out any benefits which we may have derived from such an increase. In any case, the rise in prices for the individual consumer is not due so much to the increase in the price of crude oil as it is to the rise in shipping costs and excise taxes, levied in the consumer countries. The consumer in Western Europe, for example, pays on the average 55 per cent of the cost of the oil he buys in excise taxes to his own Government, whereas the producing countries get only 12 per cent of what he pays for his oil.
98.	In short, our policy is to get a greater share of the profits derived from the sale of our oil. I believe this is a legitimate and reasonable aim. There is a lop-sided logic in some of the opinions which we hear from time to time about oil policies of the producing countries. We are told, for example, that producing countries are under a moral obligation to cater to the growing energy needs of the major industrial countries, that in return for our irreplaceable oil we should accept depreciated and devalued currencies and that, in case of monetary surpluses, our investment policies should be bound by restrictions which are designed to serve the interests of the consumer nations to the detriment of those of the producers. If we ask, in return for such favours, some consideration for our vital national interests, such as, in the case of the question of Palestine, the faithful implementation of United Nations resolutions, and the strict application of the Charter principles, concerning the inadmissibility of the acquisition of territory by force and the respect for the rights of the people of Palestine, we are accused of using oil as a weapon for political blackmail and extortion.
99.	The Secretary-General, in his thought-provoking introduction to the report on the work of the Organization [A/9001/Add 1], has drawn our attention to the problems and difficulties facing the United Nations in a rapidly
' changing world and the possibilities open to us, if we wish to make an effort, to make our Organization an effective instrument for peace and human welfare. I believe the time has come for us to translate into living reality the principles and ideals of the Charter. In an effort to match our words with deeds, we have already paid to the United Nations $1 million, as a token of our faith in this Organization.
100.	Effective international action in the field of development has so far been woefully insufficient to meet the increasing needs and expectations of the majority of the human race, who still live in conditions of dire poverty and misery.
101.	The developed countries have not shown sufficient interest or concern in the difficulties which the developing
countries still face. Self-interest seems still to be the dominant feature of their policies to the exclusion of all other considerations. Further efforts are required, and the developing countries, conscious of their common needs and aims, must take the initiative in any new international effort. For this reason we have been greatly attracted by the concept of collective economic security, and we are ready to play our part in such an endeavour.
102.	We attach particular importance to item 101 of the agenda, relating to the situation in the drought-stricken areas in Africa. We have already contributed $3 million for the relief of the region and we will be ready to co-operate and take part in any international endeavour in that respect.
103.	In conclusion, I should like to reaffirm our unbounded faith in the United Nations and its principles, and our determination to fulfil faithfully our obligations as a Member State of this Organization, and to contribute to the limit of our abilities to its strengthening and success.